Title: To Benjamin Franklin from Lord Stanhope, 21 January 1775
From: Stanhope, Philip, 2nd Earl
To: Franklin, Benjamin


Lord Chatham, after six months of quiescence, was returning to do battle with the ministry. Franklin had furnished him with ammunition, in the form of the petition from the Continental Congress, and on December 26 had an interview with him at which Chatham mentioned the possibility of a move as soon as Parliament reconvened. On the day it met, January 19, he sent the American word by Lord Stanhope that he would make a motion in the Lords the next day and wished him to attend; when he did, the Earl himself saw to his admission. After the debate, which was on Chatham’s motion to request that the troops be withdrawn from Boston, he had Stanhope send the original motion to Franklin as a further mark of his respect.
 
Saturday Janry 21. 1775.
Lord Stanhope makes his Compliments to Dr. Franklin, and at the Desire of Lord Chatham sends him the Motion made by him in the House of Lords yesterday, that the Doctor may be possessed of it in the most authentick manner by the Communication of the individual Paper which was read to the House by the Mover himself.
